Citation Nr: 1046277	
Decision Date: 12/10/10    Archive Date: 12/20/10

DOCKET NO.  09-11 578	)	DATE
	)
	)


THE ISSUE

Entitlement to recovery of attorney fees from past-due-benefits 
arising from an award of a total disability rating based on 
individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The appellant, D.K., represented the Veteran before the 
Department of Veterans Affairs (VA) Regional Office (RO) with 
regard to a claim of entitlement to a total disability rating 
based on individual unemployability (TDIU).

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of May 2008 by the VARO in St. Petersburg, 
Florida, which found that the appellant was not entitled to 
attorney fees for a March 2008 grant of TDIU.  Given that D.K. 
stands in an adversarial relationship with the Veteran as to the 
matter of entitlement to recovery of attorney fees, he clearly 
cannot represent the Veteran in this matter.  


FINDINGS OF FACT

1.  An informal claim of entitlement to TDIU was raised on March 
5, 2007, when a VA examiner opined that the Veteran was incapable 
of even a part-time or sedentary job as a result of his service-
connected disabilities.

2.  The Veteran filed a formal claim of entitlement to TDIU in 
September 2007.

3.  The RO initially denied the Veteran's TDIU claim by way of a 
rating decision dated September 2007.

4.  The Veteran appointed the appellant, D.K., Esq., as his 
representative on January 15, 2008.  

5.  The RO granted the Veteran's claim of entitlement to TDIU by 
way of a rating decision dated March 2008, effective January 30, 
2007.  The rating decision, however, was not mailed until April 
3, 2008. 

6.  VA received a notice of disagreement (NOD) on April 8, 2008, 
with regard to the September 2007 rating decision which denied a 
claim of entitlement to TDIU.  

7.  Pursuant to the Veterans Benefits, Health Care, and 
Information Technology Act, the regulations governing the 
circumstances under which attorney fees may be charged was 
amended, effective June 23, 2008.

8.  The amended regulations governing the circumstances under 
which attorney fees may be charged applied only to attorney fee 
agreements entered on or after June 23, 2008, and not prior to 
that date. 

9.  There is no final Board decision on the issue of entitlement 
to TDIU.


CONCLUSION OF LAW

The criteria for payment of attorney fees for services rendered 
in connection with the grant of TDIU are not met.  38 U.S.C.A. § 
5904 (West 2002); 38 C.F.R. §§ 14.636 (2010); 20.609 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant, D.K., Esq., contends that he is entitled to 
attorney fees for services rendered in connection with the grant 
of the Veteran's TDIU claim.  By way of history, an informal 
claim of entitlement to TDIU was raised on March 5, 2007.  A VA 
examiner stated at that time that the Veteran was incapable of 
even a part-time or sedentary job as a result of his service-
connected disabilities.  The Veteran subsequently filed a formal 
TDIU claim in September 2007.

The RO initially denied the Veteran's TDIU claim by way of a 
rating decision dated September 2007 on the basis that the 
Veteran failed to submit requested employment information 
contained on VA Form 21-8940 (Veteran's Application for Increased 
Compensation Based on Unemployability).  The Veteran submitted 
the requested information in December 2007.   

The Veteran subsequently appointed D.K., Esq. as his 
representative on January 15, 2008.  D.K. provided a copy of the 
attorney fee agreement he made with the Veteran.  The document 
was received by VA on February 12, 2008.  In particular, D.K. 
stated that he was authorized to represent the Veteran in 
connection with his increased rating claims for loss of teeth, 
posttraumatic stress disorder (PTSD), speech disorder, neuralgia, 
tinnitus, loss of taste, loss of smell, thyroid disorder, 
fatigue, and carcinoma.  The attorney fee agreement also 
authorized the withholding of 20 percent of past-due-benefits in 
the event that any parts of the Veteran's claims were granted.  

Although the attorney fee agreement did not specifically identify 
the Veteran's claim of entitlement to TDIU, there is no dispute 
raised to date with the issue of whether the Veteran entered into 
a valid attorney fee agreement with D.K. in connection with the 
TDIU claim.  Moreover, the United States Court of Appeals for 
Veteran's Claims (Court) held that a TDIU claim is part of a 
claim for a higher rating when such claim is raised by the record 
or asserted by the Veteran.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).   

The RO granted the Veteran's claim of entitlement to TDIU by way 
of a rating decision dated March 2008, effective January 30, 
2007.  The rating decision, however, was not mailed until April 
3, 2008.  On April 8, 2008, VA received a notice of disagreement 
(NOD) with regard to the September 2007 rating decision which 
denied a claim of entitlement to TDIU.  The NOD was sent by D.K., 
Esq., via certified mail on April 3, 2008.

Following the TDIU award, the Veteran, through T.W., Esq., an 
associate of D.K's, submitted a statement in May 2008 in which he 
sought to withdraw his NOD on all pending claims.  See Veteran's 
May 2008 statement.  In a July 2008 statement, T.W. indicated 
that the Veteran's NOD was mailed on April 3, 2008 and received 
at the RO on April 8, 2008.  In support of this contention, T.W. 
pointed out that the NOD was sent by certified mail and 
accompanied by a "return receipt."  Accordingly, the attorney 
argued that the requirements for the payment of attorney fees 
from past-due benefits are met.  

Pertinent laws and regulations governing the award of attorney 
fees in cases where a notice of disagreement (NOD) was filed 
prior to June 20, 2007 stipulated that the following criteria 
must be met in order for payment to be obtained: (1) a final 
decision has been promulgated by the Board with respect to the 
issue or issues involved; and (2) the attorney-at-law or agent 
was retained not later than one year following the date that the 
decision by the Board with respect to the issue or issues 
involved was promulgated.  38 U.S.C.A. § 5904(c)(1) (West 2002 & 
Supp. 2007);  38 C.F.R. § 20.609(c) (2007).  While the RO did not 
consider these criteria in the statement of the case, the RO did 
consider them in the administrative decision on appeal.  
Furthermore, the attorney made specific arguments concerning 
these criteria and therefore there is no prejudice in the Board 
considering these criteria.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

Notably, under 38 C.F.R. § 20.609(h)(3)(i) (2007), when the 
benefit granted on appeal, or as the result of the reopened 
claim, is service connection for a disability, the "past-due" 
benefits will be based on the initial disability rating assigned 
by the agency of original jurisdiction following the award of 
service connection.  The sum will equal the payments accruing 
from the effective date of the award to the date of the initial 
disability rating decision.  

If an increased evaluation is subsequently granted as the result 
of an appeal of the disability evaluation initially assigned by 
the agency of original jurisdiction, and if the attorney-at-law 
represents the claimant or appellant at that phase of the claim, 
the attorney-at-law will be paid a supplemental payment based 
upon the increase granted on appeal, to the extent that the 
increased amount of disability is found to have existed between 
the initial effective date of the award following the grant of 
service connection and the date of the rating action implementing 
the appellate decision granting the increase.  Id.  

Pursuant to the Veterans Benefits, Health Care, and Information 
Technology Act of 2006 (P.L. 109-461), the regulations governing 
the circumstances under which attorney fees may be charged was 
amended.  The amended regulations now permit attorneys-at-law and 
agents to charge fees for representation after an agency of 
original jurisdiction (AOJ) has issued a decision on a claim or 
claims, and a notice of disagreement has been filed with respect 
to that decision on or after June 20, 2007.  38 C.F.R. § 14.636 
(2010).  

The new regulations also provide, however, that, in cases in 
which a notice of disagreement was filed on or before June 19, 
2007, attorneys and agents may charge fees only for services 
provided after both a final decision is promulgated by the Board 
with respect to the issue or issues, and the agent or attorney 
was retained not later than one year following the date that the 
decision by the Board was promulgated.  (Emphasis added).  Cf. 38 
C.F.R. § 20.609(c).   

VA implemented the new provisions of the Veterans Benefits, 
Health Care, and Information Technology Act of 2006 that 
pertained to the circumstances under which attorney fees may be 
charged by way of a May 22, 2008 final rule.  See 73 Fed. Reg. 
29,852 (May 22, 2008); see also, 38 C.F.R. § 14.636.  A careful 
reading of the supplementary information contained in the final 
rule, however, assigned an effective date of June 23, 2008, for 
these new regulations.  Additionally, the final rule explicitly 
stated:

The new regulations [contained in 38 
C.F.R. § 14.636] apply to fee agreements 
entered on or after June 23, 2008.  They 
do not apply to fee agreements entered 
before June 23, 2008.  See 73 Fed. Reg. 
29,866.   

Given the evidence of record, the Board finds that the 
preponderance of the evidence is against a finding of entitlement 
to recovery of attorney fees from past-due-benefits arising from 
an award of TDIU.  

In this regard, the Board acknowledges that the RO issued a 
rating decision with respect to the issue of entitlement to TDIU 
in September 2007, and that D.K. filed an NOD filed with respect 
to that decision after June 20, 2007 (i.e., on April 8, 2008).  
The attorney argues that as the NOD was mailed on April 3, 2008, 
the same date that the rating decision was mailed, he is entitled 
to payment of attorney fees from past-due benefits.  
Interestingly, the summary of the final rule regarding attorney 
fees states that the purpose of the regulations was to fulfill 
Congress' direction that attorneys be paid for services rendered 
after a Notice of Disagreement is filed with respect to a 
decision by an agency of original jurisdiction.  See 73 Fed. Reg. 
29852 (May 22, 2008).  Here the benefits were already granted by 
the time the NOD was received although notice had not been mailed 
to the Veteran and his representative.    

Nevertheless, closer consideration of the new regulations and the 
rules implementing them make clear that the new regulations 
contained in 38 C.F.R. § 14.636 apply to attorney fee agreements 
entered on or after June 23, 2008.  They do not apply to attorney 
fee agreements entered before June 23, 2008.  See 73 Fed. Reg. 
29,866.  In this case, the record shows that the Veteran and D.K. 
entered into an attorney fee agreement on January 15, 2008, and 
no earlier.  See Veteran's signed contract with D.K.  As this 
date was prior to June 23, 2008, the Board finds that the new 
regulations do not apply in this case.

On the contrary, D.K's claim for recovery of attorney fees from 
past-due-benefits arising from an award of TDIU is governed by 
the old regulations contained in 38 C.F.R. § 20.609(c).  As noted 
above, 38 C.F.R. § 20.609(c) indicated that the following 
criteria must be met in order for payment to be obtained: (1) a 
final decision has been promulgated by the Board with respect to 
the issue or issues involved; and (2) the attorney-at-law or 
agent was retained not later than one year following the date 
that the decision by the Board with respect to the issue or 
issues involved was promulgated.  See also, 38 U.S.C.A. § 
5904(c)(1).

In this case, however, there was no Board decision of any kind 
(let alone a final Board decision) which addressed the merits of 
the claim of entitlement to TDIU prior to the March 2008 RO 
rating decision which awarded the TDIU benefit.  In the absence 
of a final Board decision, there can be no payment of attorney 
fees under the old regulations.  In the Matter of Stanley, 10 
Vet. App. 104, 107-08 (1997) (holding that payment of attorney 
fees was not warranted for services rendered in connection with 
the Veteran's service connection claim for PTSD where he was 
awarded benefits under the non-adversarial system of VA claims 
processing and the claim was never the subject of a final Board 
decision); see generally, 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100 
(outlining the rules pertaining to the Board's jurisdiction and 
finality of its decisions).   

In summary, 38 C.F.R. § 20.609(c) makes clear that there must be 
a final Board decision, among other things, before recovery of 
attorney fees can be obtained.  As there is no final Board 
decision in this case, the appellant's claim of entitlement to 
recovery of attorney fees from past-due-benefits arising from an 
award of TDIU is denied.  
 
Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist veterans in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2010).  Upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information, and any medical or lay evidence, that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Proper notice from VA must inform the Veteran of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
Veteran is expected to provide.  This notice must be provided 
prior to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

On March 3, 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between a veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

VCAA notice is not required in this case because the issue 
presented is solely one of statutory interpretation.  See Smith 
v. Gober, 14 Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also, 
Mason v. Principi, 16 Vet. App. 129, 131 (2002).  Furthermore, 
VA's duties to notify and assist do not apply to cases where, as 
here, the appellant is not seeking benefits under Chapter 51 of 
Title 38 of the United States Code, but is instead seeking a 
decision regarding how benefits will be distributed under another 
Chapter.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).  
 

ORDER

Entitlement to recovery by the appellant of payment of attorney 
fees from past-due benefits arising from an award of TDIU is 
denied.


                    
_________________________________________________
S.S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


